CONSULTING AGREEMENT



THIS CONSULTING AGREEMENT (the "Agreement") effective as of February 8, 2008
(the “Effective Date”)

BETWEEN



  MANTRA VENTURE GROUP LTD.
207 West Hastings Street, Suite 1209
Vancouver, British Columbia
Canada V6B 1H7





(the "Company")





AND





  METRADON VENTURES LIMITED
Unit 2905, Block E
Tung Ning House
9 Oi Yin Street
Shaukiwan, Hong Kong





(the “Consultant”)





WHEREAS:



A.     

The Company engaged in the acquisition and development of technologies and
services that reduce the environmental impact of energy production and resource
consumption;

  B.     

The Company desires to retain the Consultant to provide certain business
development consulting services to the Company on the terms and subject to the
conditions of this Agreement.

 

THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual
covenants contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound hereby, agree as follows:

1.     

ENGAGEMENT AS A CONSULTANT

  1.1     

The Company hereby engages the Consultant as a consultant to provide the
services of the Consultant in accordance with the terms and conditions of this
Agreement and the Consultant hereby accepts such engagement.

 



2.     

TERM OF THIS AGREEMENT

  2.1     

The initial term of this Agreement shall begin as of the date of this Agreement
and shall continue until August 31, 2008 (the “Initial Term”). The Company may,
in its sole discretion, extend the Initial Term by a period of 6 months by
providing not less than 30 days written notice to the Consultant prior to the
expiration of the Initial Term. (the Initial Term and any extension of the
Initial Term are hereinafter referred to as the “Term”).

 



3.     

CONSULTANT SERVICES

  3.1     

The Consultant agrees to perform the following services during the Term and
undertake the following responsibilities and duties to the Company as consulting
services (the "Consulting Services"):

 

 

 

--------------------------------------------------------------------------------



The Consultant shall:

           a)     

assist the Company in business development in South East Asia, Hong Kong, and
China;

  b)     

assist the Company in identifying and acquiring new technology through
licensing, strategic alliances and business acquisitions;

  c)     

assist the Company in targeting and procuring potential mergers and acquisitions
of businesses complimentary to the Company;

  d)     

assist the Company in seeking and procuring strategic partners to market the
services of the Company and its subsidiaries divisions of the Company throughout
the region;

 

At no time shall the Consultant be asked to provide investor relations services
or capital raising services for the Company.

3.2 The Consultant shall devote its time, attention and energies to the business
affairs of the Company as may be reasonably necessary for the provision of the
Consulting Services, provided, however, the Consultant may engage in other
personal and business activities that do not interfere with the Consultant's
obligations hereunder.
3.3     

In providing the Consulting Services, the Consultant shall:

    a)     

comply with all applicable federal, provincial, state, municipal and foreign
statutes, laws and regulations;

    b)     

not make any misrepresentation or omit to state any material fact that shall
result in a misrepresentation regarding the business of the Company;

    c)     

not disclose any information about the Company, its business, or its
subsidiaries to anyone prior to the information being released to the general
public, unless specifically given written permission to make the specific
disclosure by the Company;

    d)     

exercise only such powers and perform such duties in relation to the business of
the Company as may from time to time be vested in or assigned to it in writing
by the Company and comply with all reasonable directions given to it by the
Company in connection with the provision of the Services;

    e)     

not hold itself out as being able to commit the Company, or hold itself out as
an agent, partner, joint venturer, employee, director or officer of the Company;
and

    f)     

not employ any person in any capacity, or contract for the purchase or rental of
any service, article or material, nor make any commitment, agreement or
obligation whereby the Company shall be required to pay any monies or other
consideration without the Company's prior consent in each instance.

  3.4     

The Consultant shall at all times be an independent contractor and the
Consultant shall not be deemed to be an employee of the Company.

 



4.     

CONSULTANT FEE

  4.1     

In consideration for the provision of the Consulting Services during the Term,
the Company shall pay the Consultant by the issuance of 600, 000 Units with each
Unit consisting of 1 common share of the Company and 1 warrant to purchase one
additional common share of the Company at $0.40 US per share, exercisable for a
period of six months from the date of issuance (collectively the “Units”). The
exercise period of the warrants shall extend automatically for an additional
period of 6 months upon Company’s exercise of its option to extend the Term
hereof. Notwithstanding the foregoing, the Company may otherwise extend the
exercise period of the warrants in its sole discretion with notice to
Consultant. The Units shall be subject to the subscription agreement attached
hereto and incorporate into this Agreement as Exhibit “A”. The Units shall be
valued at the current market value of the Company’s common stock at the time of
issuance.

    4.2 From time to time during the Term, at the sole discretion of the
Company, the Company shall review the services provided by the Consultant
hereunder, and determine, in its sole discretion, whether it shall issue a bonus
payment to the Consultant for meeting or exceeding management’s expectations of
services delivered by the Consultant.



 

 

--------------------------------------------------------------------------------

 

4.3


(a) Upon the acquisition by the Company of any technology procured by the
Consultant pursuant to this Agreement and protected by a patent for a period of
not less than five years from the date of such acquisition, the Company shall
compensate the Consultant by the issuance of 100,000 common shares in the
capital stock of the Company.
  (b)     

Upon the acquisition by the Company of any revenue producing business or
corporation procured by the Consultant pursuant to this Agreement, the Company
shall compensate the Consultant by the issuance of 500,000 common shares in the
capital stock of the Company.

    (c)     

Nothing in this section 4.3 shall obligate the Company to complete any
acquisition procured by the Consultant.

    (d)     

Any shares provided to the Consultant in accordance with this section 4.3 shall
be subject to the same restrictions applicable to the share forming part of the
Units payable to Consultant hereunder, provided, however, that the Company shall
have no obligation to file any registration statement in respect of such
additional shares.

  5.     

REGISTRATION RIGHT

  5.1     

The Company shall include the shares and warrants constituting the Units in the
Company's next Form S-1 that shall be submitted for registration with the SEC.

 

6.     

NO REIMBURSEMENT OF EXPENSES

  6.1     

The consultant fees described above include all fees and expenses. The Company
shall have no obligation to pay any expenses incurred by the Consultant or by
any third party on behalf of Consultant for the provision of the Consulting
Services.


7.     

CONFIDENTIALITY

  7.1     

“Confidential Information” means the specific terms and conditions set forth in
this Agreement, and any information of the Company, or of any entity
controlling, controlled by, or under common control with the Company
(individually and collectively an “Affiliate”), which information is non-public,
confidential or proprietary in nature, including, without limitation, business
information, trade secrets, technical or non-technical data, know-how, formulas,
patterns, compilations, computer programs and software (including source and
object code), devices, drawings, processes, methods, techniques, financial and
product plans or data, lists of or information regarding actual or potential
customers or suppliers, and other business information which: (i) derives
economic value, actual or potential, from not being generally known to or
readily ascertainable by proper means, by other persons who can obtain economic
value from its disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.

  7.2     

Consultant acknowledges that certain of the material and information made
available to Consultant by the Company in the performance of the Consulting
Services shall constitute Confidential Information. Consultant recognizes that
the Confidential Information is the sole and exclusive property of the Company,
and Consultant shall use its best efforts and exercise utmost diligence to
protect and maintain the confidentiality of the Confidential Information.
Consultant shall not, directly or indirectly, use or disclose the Confidential
Information, whether or not acquired, learned, obtained or developed by
Consultant alone or in conjunction with others, except as such disclosure or use
may be required in connection with the performance of the Services or as may be
consented to in writing by the Company.

  7.3     

The Confidential Information is and shall remain the sole and exclusive property
of the Company regardless of whether such information was generated by
Consultant or by others, and Consultant agrees that upon termination of this
Agreement it shall deliver promptly to the Company all such tangible parts of
the Confidential Information including records, data, notes, reports, proposals,
client lists, correspondence, materials, marketing or sales information,
computer programs, equipment, or other documents or property which are in the
possession or under the control of Consultant without retaining copies thereof.

 

 

--------------------------------------------------------------------------------

7.4     

Each of the obligations of Consultant in this section 7 shall also apply to any
confidential information of customers, joint venture parties, partners,
employees, contractors, directors, officers or shareholders of the Company or an
Affiliate, or to any other entities of any nature whatsoever with whom the
Company or any Affiliate has business relations.

  7.5     

Notwithstanding the foregoing provisions of this clause, Consultant shall not be
liable for the disclosure or use of any of the Confidential Information to the
extent that the Confidential Information:

    (a)     

was in the public domain prior to the Effective Date of this Agreement or
subsequently came into the public domain through no fault of Consultant;

    (b)     

was lawfully received by Consultant from a third party, which third party was,
to the knowledge of Consultant, free of any obligation of confidentiality;

    (c)     

was already in the lawful possession of Consultant without an obligation to
maintain its confidentiality prior to its disclosure to Consultant;

    (d)     

is required to be disclosed by applicable law, or in a judicial or
administrative proceeding, but only so long as Consultant, to the extent it is
not legally prohibited, gives the Company notice, prior to any disclosure, of
any request to disclose Confidential Information so that the Company has an
opportunity to object to the production or disclosure of the requested
information. In the event that Confidential Information is produced under such
legal compulsion, such production shall be strictly limited to the requesting
party as dictated by applicable law or court order, shall be limited in scope to
the extent practicable, and shall not otherwise affect the confidential nature
of such Confidential Information;

    (e)     

can be proven to have been subsequently and independently developed, without
violation of this Agreement, by employees, consultants or agents of the
Consultant who did not have access to the Confidential Information; or

    (f)     

is disclosed by Consultant in accordance with the prior written approval of the
Company, but only to the extent allowed and for the limited purposes specified
in such written approval. Such permitted disclosure shall not otherwise affect
the confidential nature of such Confidential Information.

  7.5     

For purposes of this Agreement, Confidential Information shall not be deemed to
be in the public domain or be in Consultant’s lawful possession merely because
it consists of components that are within the public domain.

  7.6     

The covenants and agreements contained in this section 7 shall survive the
expiration or termination of this Agreement.

  8.     

NON-SOLICITATION

  8.1     

Consultant shall not during the Term of this Agreement hire or take away or
cause to be hired or taken away any employee or consultant of the Company.
Additionally, for a period of 12 months following the termination of this
Agreement, Consultant shall not hire or take away or cause to be hired or taken
away any employee or consultant who was in the employ of the Company during the
12 months preceding such termination.

       

 

 

 

--------------------------------------------------------------------------------

9.

REPRESENTATIONS AND WARRANTIES


9.1     

The Consultant represents that it is a corporation in good standing in the place
of its incorporation, that it has the lawful right and corporate authority to
enter into and carry out its obligations under this Agreement and that the
person signing on behalf of Consultant has the authority to bind Optionor to the
terms and conditions of this Agreement.9.2 The Company represents that it is a
corporation in good standing in the place of its incorporation, that it has the
lawful right and corporate authority to enter into and carry out its obligations
under this Agreement and that the person signing on behalf of the Company has
the authority to bind the Company to the terms and conditions of this Agreement.


10.     

TERMINATION

  10.1     

Termination without Cause. Each party shall have the right to terminate this
Agreement at any time by providing written notice to the other not less than 30
days prior to the desired date of termination.

  10.2     

Termination for Default. If either party (i) breaches any warranty or other
material provision of this agreement, (ii) files a voluntary petition in
bankruptcy, (iii) is subject to an involuntary petition in bankruptcy filed
against it, or (iv) if a trustee or liquidator is appointed for either party,
whether directly or in relation to that parties properties (each and all such
events being herein defined as “default”) then at any time during the
continuance of such default the other party may, in addition to any other rights
it may have at law or in equity, suspend delivery or performance of the Services
as are affected by such default, and/or terminate this Agreement with respect to
all Services or such Services as are affected by such default. A default by
either party under this Agreement shall not be deemed to be a default under any
and all other agreements between Consultant and the Company.

   

Notwithstanding the foregoing, the party relying on such default shall provide
written notice of its intention to terminate this Agreement by reason of default
hereunder and the defaulting party shall have seven days from its receipt of
such notice within which to cure such default (provided that the foregoing
notice requirement shall not apply in the case of default which, by its nature,
cannot be cured within seven days).

  10.3     

Force Majeure. If it shall be impossible or become illegal for either party to
substantially perform hereunder as required for a temporary period due to
strike, flood or other natural calamity or catastrophe or due to governmental
law, order or regulation, then such impossibility shall not constitute a default
hereunder, and each of the provisions hereof shall continue with full force and
effect; except that the Term of this Agreement shall be extended for a term
equal to the duration of such temporary impossibility of performance. If such
impossibility by either party shall continue for a period of more than seven
days, either party may then terminate this Agreement by providing written notice
to the other.

  11.     

MISCELLANEOUS

  11.1     

Relationship Between the Parties. Nothing contained in this Agreement shall be
construed as creating any relationship (whether by way of employer/employee,
agency, joint venture, association, or partnership). It is expressly understood
that the relationship between the parties shall be that of independent
contractors, whether for the purposes of any federal, state or provincial tax
taxation law, rule or regulation of the United States of America, Canada, or
otherwise.

  11.2     

Time. Time is of the essence of this Agreement.

  11.3     

Presumption. This Agreement or any section thereof shall not be construed
against any party due to the fact that said Agreement or any section thereof was
drafted by said party.

  11.4     

Titles and Captions. All article, section and paragraph titles or captions
contained in this Agreement are for convenience only and shall not be deemed
part of the context nor affect the interpretation of this Agreement.

 

 

--------------------------------------------------------------------------------

11.5     

Further Action. The parties hereto shall execute and deliver all documents,
provide all information and take or forbear from all such action as may be
necessary or appropriate to achieve the purposes of this Agreement.

  11.6     

Good Faith, Cooperation and Due Diligence. The parties hereto covenant, warrant
and represent to each other good faith, complete cooperation, due diligence and
honesty in fact in the performance of all obligations of the parties pursuant to
this Agreement. All promises and covenants are mutual and dependent.

  11.7     

Savings Clause. If any provision of this Agreement, or the application of such
provision to any person or circumstance, shall be held invalid, the remainder of
this Agreement, or the application of such provision to persons or circumstances
other than those as to which it is held invalid, shall not be affected thereby.

  11.8     

Assignment. This Agreement may not be assigned by either party hereto without
the written consent of the other, but shall be binding upon the successors of
the parties.

  11.9     

Notices. All notices required or permitted to be given under this Agreement
shall be given in writing and shall be delivered, either personally or by
express delivery service, to the party to be notified. Notice to each party
shall be deemed to have been duly given upon delivery, personally or by courier,
addressed to the attention of the officer at the address set forth heretofore,
or to such other officer or addresses or by such other means as either party may
designate, upon at least five days written notice, to the other party.

  11.10     

Entire agreement. This Agreement contains the entire understanding and agreement
among the parties. There are no other agreements, conditions or representations,
oral or written, express or implied, with regard thereto. This Agreement may be
amended only in writing signed by all parties.

  11.11     

Waiver. A delay or failure by any party to exercise a right under this
Agreement, or a partial or single exercise of that right, shall not constitute a
waiver of that or any other right.

  11.12     

Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same Agreement. In the event that the document is signed by one party and
faxed to another the parties agree that a faxed signature shall be binding upon
the parties to this Agreement as though the signature was an original.

  11.13     

Successors. The provisions of this Agreement shall be binding upon all parties,
their successors and assigns.

  11.14     

Counsel. The parties expressly acknowledge that each has been advised to seek
separate counsel for advice in this matter and has been given a reasonable
opportunity to do so.

  11.15     

Jurisdiction. The parties hereby attorn to the jurisdiction of the provincial
and federal courts located in the city of Vancouver, British Columbia for all
matters arising from this Agreement.

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.

MANTRA VENTURE GROUP LTD.

Per: /s/ Larry Kristof
        Larry Kristof, President

 

--------------------------------------------------------------------------------

 

METRADON VENTURES LIMITED

/s/ Wai Ching Chung
Wai Ching Chung, Director

 

--------------------------------------------------------------------------------